Citation Nr: 1632763	
Decision Date: 08/18/16    Archive Date: 08/26/16

DOCKET NO.  11-32 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction (ED), to include as secondary to service-connected diabetes mellitus. 

2.  Entitlement to service connection for urinary incontinence, to include as secondary to service-connected diabetes mellitus. 

3.  Entitlement to service connection for a right hand disability. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse

ATTORNEY FOR THE BOARD

Zi-Heng Zhu, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to October 1967. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The Veteran presented testimony at a Board hearing before the undersigned Veterans Law Judge in November 2015.  A transcript of that hearing is of record. 

The issue of entitlement to service connection for posttraumatic stress disorder was raised by the record by the Veteran at the November 2015 hearing.  While the Agency of Original Jurisdiction has previously denied that claim, the Veteran did not timely appeal the denial and that decision became final.  Therefore, the Board does not have jurisdiction over that issue.  It is referred to the Agency of Original Jurisdiction for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issue of entitlement to service connection for urinary incontinence and a right hand disability are REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

The competent medical evidence of record supports a finding that the Veteran's ED has been aggravated by service-connected diabetes mellitus. 



CONCLUSION OF LAW

The criteria to establish service connection for ED, aggravated by diabetes mellitus, have been met.  38 U.S.C.A. §§ 1110, 1116, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.307(a)(6), 3.309(e) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran claims that his diagnosed ED is caused or aggravated by service-connected diabetes mellitus.  The Board finds that the medical evidence of record, to include a VA examination, shows that the Veteran's ED has at least been aggravated by diabetes.  Therefore, the claim for secondary service connection must be granted. 

Generally, establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a relationship between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247 (1999).

Secondary service connection may be granted for a disability that is proximately due to, or aggravated by, a service-connected disease or injury. 38 C.F.R. § 3.310 (2015);  Allen v. Brown, 7 Vet. App. 439 (1995).

The Board finds that the competent medical evidence supports a finding that the Veteran's ED has been aggravated by service-connected diabetes mellitus.  A May 2010 VA examiner indicated that while the exact etiology of the Veteran's ED was unknown, his ED was certainly "made worse" by diabetes.  The examiner noted that was the result of lower testosterone levels than normal. 

The Board observes that the VA examiner's opinion did not overtly provide or establish a baseline level of disability for the Veteran's ED disability before it was worsened by the service-connected disability.  However, the Board finds that this is primarily a rating consideration, and the language of 38 C.F.R. § 3.310 does not forbid an award of service connection in the current situation, and that code provision is not deemed to preclude the grant of service connection here.  It will later be determined if evidence of quantifiable aggravation exists to support a compensable rating, which is not the issue immediately before the Board.

A review of the claims file shows no additional competent evidence that addresses the etiology of the Veteran's ED, or its relation as secondary to any service-connected disabilities. 

Accordingly, the Board finds that the competent medical evidence shows that the Veteran's ED has been aggravated by service-connected diabetes mellitus.  Resolving reasonable doubt in favor of the Veteran, the Board finds that service connection for the aggravation of ED is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for ED, aggravated by service-connected diabetes mellitus, is granted. 


REMAND

The Board finds that additional development is required for the remaining claims for service connection.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the claims. 

The Board notes that the Veteran has not been provided a VA examination with regard to the claim for service connection for a urinary incontinence condition.  VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015); Robinette v. Brown, 8 Vet. App. 69 (1995).  In a claim for service connection, evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits still triggers the duty to assist if it indicates that the Veteran's condition may be associated with service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

With regard to the Veteran's claim for service connection urinary incontinence, during the Board hearing, the Veteran alluded to a secondary nexus between urinary incontinence and service-connected diabetes mellitus.  Specifically, the Veteran noted that symptoms of both claimed conditions arose years prior, and close to the time he was diagnosed with diabetes in the 1990s.  However, that the Veteran has never been provided a VA examination specific to urinary incontinence and its possible relationship to his service-connected disabilities.  The Board finds that while the Veteran's lay statements may not be competent to be dispositive of the claims, those statements are sufficient to overcome the low threshold necessary to trigger VA's duty to provide an examination.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

With regard to the Veteran's claim for service connection for a right hand disability, the Board notes that the Veteran was provided an examination of the hands in May 2010.  However, that VA examination mainly focused on the Veteran's already serviced-connected third finger disability, based on an increased rating claim at that time.  The examination report did not provide any opinion or conclusions regarding the etiology of any condition associated with the right hand, or consider the Veteran's claims of swelling and pain.  Therefore, as the examination did not provide an adequate opinion regarding the presence or etiology of the claimed disability, the Board finds that remand is necessary to schedule an examination.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment medical records not already of record.  

2.  After obtaining appropriate authorization, obtain any private treatment records identified by the Veteran, to include any records from any private physicians that are not already of record. 

3.  Then, schedule the Veteran for a VA examination for the claimed right hand disability.  The examiner must review the claims file and should note that review in the report.  The examiner should diagnose any right hand disability manifested by pain, numbness, or swelling.  The examiner should opine whether it is as likely as not (50 percent probability or greater) that any current right hand disability is related to any aspect of active service.  The examiner must specifically address if there is any relationship between any diagnosed right hand disability and the inservice injury of the right hand and finger.  The examiner should also opine whether it is at least as likely as not (50 percent or greater probability) that any right hand disability was caused by a service-connected disability.  The examiner should further opine whether it is at least as likely as not (50 percent or greater probability) that any right hand disability has been aggravated (permanently increased in severity beyond the natural progress of the disorder) by a service-connected disability.  A complete rationale for any opinion expressed should be included in the report.  

4.  Schedule the Veteran for a VA examination for claimed urinary incontinence.  The examiner must review the claims file and should note that review in the report.  The examiner should provide an opinion regarding the nature and etiology of any diagnosed urinary incontinence.  The examiner should opine as to whether it is as likely as not (50 percent probability or greater) that any current urinary incontinence disability is related to any aspect of active service.  The examiner should also opine whether it is at least as likely as not (50 percent or greater probability) that any urinary incontinence condition was caused by service-connected disabilities, to specifically include his diabetes mellitus.  The examiner should further opine whether it is at least as likely as not (50 percent or greater probability) that any urinary incontinence condition has been aggravated (permanently increased in severity beyond the natural progress of the disorder) by service-connected disabilities, to specifically include his diabetes mellitus.  A complete rationale for any opinion expressed should be included in the report.  

5.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

